Citation Nr: 0907937	
Decision Date: 03/04/09    Archive Date: 03/12/09

DOCKET NO.  07-25 941	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for the cause of 
the Veteran's death.


ATTORNEY FOR THE BOARD

Jennifer Margulies, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Recognized Guerrilla 
Service from September 1942 to June 1945.  He died on August 
[redacted], 1979.  The appellant is the Veteran's surviving spouse.
This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2006 rating decision of the 
Manila, Philippines, Department of Veterans Affairs (VA) 
wherein the RO found that the claim of entitlement to service 
connection for the cause of the Veteran's death remained 
denied in the absence of new and material evidence.

In her substantive appeal, the appellant indicated that she 
wanted a hearing in Washington before a Veterans Law Judge 
(VLJ).  In response, the appellant was informed by letter 
that the hearing was scheduled for February 9, 2009.  The 
appellant failed to report for the scheduled hearing.  She 
also did not request a postponement and has provided no 
explanation for her failure to attend the hearing.  
Accordingly, the request for a hearing is deemed to have been 
withdrawn.  38 C.F.R. § 20.704(d) (2008).


FINDINGS OF FACT

1.  Entitlement to service connection for the cause of the 
Veteran's death was last denied in a January 1983 rating 
decision.  The appellant was notified of this decision in 
January 1983, and she did not appeal.

2.  Additional evidence received since the RO's January 1983 
decision is new to the record but by itself or in connection 
with the evidence previously of record, does not relate to an 
unestablished fact necessary to substantiate the merits of 
the claim of service connection for the cause of the 
Veteran's death and does not raise a reasonable possibility 
of substantiating the claim. 





CONCLUSIONS OF LAW

1.  The January 1983 RO decision is final.  38 U.S.C.A. 
§ 7105 (West 2002).

2.  New and material evidence has not been received since the 
January 1983 denial, and the claim of service connection for 
cause of the Veteran's death is not reopened.  38 U.S.C.A. 
§§ 5108, 7105(c) (West 2002); 38 C.F.R. §§ 3.156, 20.1103 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Pertinent Law and Regulations

Generally, an unappealed RO denial is final under 38 U.S.C.A. 
§ 7105(c), and the claim may only be reopened through the 
receipt of "new and material" evidence.  If new and 
material evidence is presented or secured with respect to a 
claim that has been disallowed, VA must reopen the claim and 
review its former disposition.  38 U.S.C.A. § 5108.  See 
Hodge v. West, 155 F.3d 1356, 1362 (Fed. Cir. 1998).

The appellant's request to reopen her claim for service 
connection for cause of the Veteran's death was received in 
April 2006, and the regulation applicable to her appeal 
provides that new and material evidence means existing 
evidence that by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a) (2008).    

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

II.  Analysis 

In the January 1983 rating decision, the RO denied the 
appellant's request to re-open her previously denied claim 
and denied service connection for the cause of the Veteran's 
death on the basis that there was no evidence that the 
Veteran's service-connected disabilities caused his death or 
in any way materially or substantially contributed to his 
death.  At the time of his death, the Veteran was service 
connected for residuals of multiple shrapnel wounds to the 
right back, chest and arm with injury to Muscle Groups II and 
III and multiple foreign bodies, rated as 30 percent 
disabling and for pleural cavity injury and scars of the 
forehead and back, each rated as noncompensable. 

The relevant evidence of record at the time of the decision 
consisted of a health history compiled by Dr. M.A. dated in 
December 1982; the Veteran's death certificate showing death 
due to foreign body, left chest wall with abscess, intestinal 
obstruction; joint affidavits signed by R.V. and C.E. dated 
in 1981, joint affidavits signed by F.C. and J.B. dated in 
1981; affidavit signed by T.C. in 1959; a certificate of the 
Veteran's receipt of the Bronze star; VA examinations in 
1953, 1958, 1970 and 1974; private medical records/statements 
dated in 1959 and 1974; Department of Health 
records/statements dated in 1957, 1958, 1959, 1966 and 1970; 
a report from hospitalization at Veterans Memorial Hospital 
in 1960; the Veteran's service treatment records; rating 
decisions; and the Veteran's personnel records.

Notice was issued to the appellant in January 1983.  The 
appellant did not file a notice of disagreement and the 
rating decision became final.  38 U.S.C.A. § 7105; 38 C.F.R. 
§ 20.1103.  In order to reopen this claim, new and material 
evidence must be submitted.  38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156.  

The evidence submitted since the January 1983 rating decision 
includes the Veteran's death certificate, the Veteran's 
personnel records, letter from Dr. J.O. dated in August 2006 
reporting that the Veteran's cause of death was intestinal 
obstruction and foreign body left chest wall, letter from Dr. 
M.A. dated in December 1982 and a letter from Dr. G.J. dated 
in July 2006 reporting that the records from the Veteran's 
death are no longer available at the Ramon Maza Senior 
Memorial District Hospital.  At the outset, the Board notes 
that the death certificate, marriage certificate, personnel 
records and letter from Dr. M.A. dated in 1982 are not new.  
The RO considered the evidence in 1983; thus, it is not new 
and material evidence.

The Board finds that the letter from Dr. J.O. dated in August 
2006 and the letter from Dr. G.J. dated in July 2006 are new 
because they had not been previously submitted to agency 
decisionmakers.  However, this evidence is not material 
because the appellant has not provided any medical evidence 
linking the Veteran's service-connected disabilities with his 
cause of death.  Dr. J's statement refers only to unavailable 
medical records, and Dr. O's statement merely repeats what is 
shown on the death certificate.  It does not provide any 
information not already known at the time ot the 1983 denial.  
The appellant has not provided medical evidence showing a 
link between the Veteran's cause of death and an injury or 
disease incurred within service or within a year of his 
separation from service.  

Therefore, as there is no new and material evidence of a link 
between the Veteran's cause of death and service or service-
connected disability, the Board finds that there is no 
material evidence with which to reopen the appellant's claim.  
Given the absence of receipt of any new and material 
evidence, the claim of entitlement to service connection for 
the cause of the Veteran's death is not reopened.  The appeal 
is denied.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  The Board 
lacks jurisdiction to review the merits of a previously 
denied claim.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 
1996).

III.  Duty to Notify and Assist 

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002); 38 C.F.R. § 3.159 (2008).  The 
notice must: (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; and (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

Here, the RO notified the appellant of the information and 
evidence necessary to substantiate the claim to reopen 
entitlement to service-connected death benefits and the 
respective responsibilities of each party for obtaining and 
submitting evidence by way of an April 2006 VA letter.  The 
RO also notified the appellant that in order to reopen her 
claim she had to submit new evidence that was material to the 
claim.  Additionally, the RO requested that the appellant 
submit any relevant evidence in her possession.

Additionally, in Kent v. Nicholson, 20 Vet. App. 1, 10 
(2006), the Court held that VA must notify a claimant of the 
evidence and information that is necessary to reopen the 
claim and VA must notify the claimant of the evidence and 
information that is necessary to establish entitlement to the 
underlying claim for the benefit sought by the claimant.  The 
VCAA requires, in the context of a claim to reopen, the 
Secretary to look at the bases for the denial in the prior 
decision and to respond with a notice letter that describes 
what evidence would be necessary to substantiate that element 
or elements required to establish service connection that 
were found insufficient in the previous denial.  In the 
present case, as noted above, the appellant was notified of 
the evidence and information necessary to reopen the claim 
and to establish entitlement to the underlying claim for 
benefit sought in the April 2006 letter.

During the pendency of this appeal, the Court further 
redefined the requirements of the VCAA to include notice that 
a disability rating and an effective date for award of 
benefits would be assigned if service connection is granted.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
The appellant was provided with notice of the laws regarding 
degrees of disability and effective dates in a November 2008 
letter.  Notwithstanding the belated receipt of this notice, 
any defect with respect to the timing of the notice 
requirement was non-prejudicial as the claim remains denied.  
See Mayfield v. Nicholson, 19 Vet. App. 103, 121 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

It is noted that the appellant has not referred to any 
additional, unobtained, available, relevant evidence that 
would substantiate her claim.  VA has satisfied all duties to 
notify and assist the appellant.


ORDER

New and material evidence not having been received, the claim 
of entitlement to service connection for the cause of the 
Veteran's death is not reopened.  The appeal is denied.



____________________________________________
HOLLY E. MOEHLMANN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


